DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office action in response to amendment on 3/8/21. Examiner notes the case is related to 14/729,713; 16/360,905; and 16/360,885. Claims 1-6, 8-15, and 17-19 are pending in this application and have been rejected below.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments are acknowledged.
The double patenting rejections are withdrawn in light of the Terminal Disclaimer filed on 5/13/21.

Claims Eligible under 35 USC 101
Claims 1-6, 8-15, and 17-19 are eligible under 35 USC 101 based on Step 2A. The claims are not abstract under Step 2A, Prong Two as they reflect an improvement to another technology, in that they require sensors coupled to goods communicating 

Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of sensors and transportations of goods, claim 1 overcomes the prior art by reciting:  1) calculating, by a computer, a unique actual Intelligent Routing (IR) code for a good, the good being a perishable food product, the actual IR code being a single string of alphanumeric characters representing a remaining life of the good, wherein the actual IR code for the good is calculated at least in part on sensor data received from a sensor coupled to the good, wherein sensor data which is inaccessible is provided by proxy sensor data derived at least in part from a second sensor coupled to another good in proximity to the go; 2) updating, by the computer, the actual IR code for the good based on the sensor data associated with the good; in response to sensor data from the sensor coupled the good being inaccessible and proxy sensor data being inaccessible, updating, by the computer, the actual IR code for the good based on inferred sensor data, wherein the inferred sensor data is based on routine temperature changes associated with historical shipments of substantially similar goods; and 3) determining, by the computer, whether the good is compliant with predefined requirements of the receiver, wherein the determination that 
Independent claims 10 and 19 recite similar limitations as claim 1, and overcome the prior art for the same reasons. 

Closest prior art:
Wojcik (US 2006/0218058) - discloses having coded to determine if there are perishable items that need to be moved within certain dates (See par 160)
Smith (US 2013/0036068) - discloses evaluating data to determine freshness index (e.g. a numerical value of expected freshness of cargo) (see par 49)
Martin (US 2006/0145863) – discloses having alphanumeric indicators (see par 43, 62); 
Biffar (US 2004/0124977) – discloses having a tracking system for shipped objects that can use cellular technology
Kirshenbaum (US 2004/0148117) – discloses measurement of temperature can be transmitted wirelessly (See par 35); and that calculated dates for ripeness can be based on acquired measurements and history (See par 47, FIG. 8)
Schoenfield (US 2008/0052044) – discloses representing percentage of useful life consumed to predict spoilage, freshness (See par 59, 61)



Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619